Title: From John Adams to Samuel Tucker, 29 April 1778
From: Adams, John
To: Tucker, Samuel


     
      Dear sir
      Passi. 29th. April 1778
     
     I this Moment had the Pleasure of your Letter of the 22d Instant, and am much obliged to you for your kind Congratulations on my safe Arrival, and agreable Reception here.
     The Commissioners have recommended a Lieut to you. Mr. Livingston, a Gentleman of good Character, as the Commissioners believe. But, altho the Hon. Commissioners have recommended him, as first Lieut. I hope he will, decline this, and be content to be made second Lieut, as I have a great opinion of and Esteem for Mr. Recd, I could wish him to be first. However this must be left to you. Mr. Livingston is said to be a Man of an handsome Fortune and good Connections.
     You will see by your orders, which Captn. Palmes will deliver you that, your future Cruise and Voyage will be left to yourself—may God preserve and prosper, you and the ship and her Company.
     I shall ever retain a pleasing Remembrance of, the Civilities received from you, and the agreable Hours We Spent together on Board the Boston, notwithstanding all our bad Weather and disagreable Chases.
     I have written to Mr. Bondfield, to put a few Things on board your ship, for my family—if you will take the Charge of them, I shall be much obliged to you. I had rather they should take their Chance with you, how long soever you may cruise than by any other Vessell: because I have great Confidence in your Vigilance, Prudence and Activity, of which I have written both to Congress  and the Navy Board. I am, with much Affection & Esteem, Your Friend, & sert
     
      John Adams
     
    